Citation Nr: 0724653	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06 03 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran testified before the undersigned at a Travel 
Board hearing in May 2007.  A transcript of that hearing has 
been associated with the claims folder.  


REMAND

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  When a 
PTSD claim is based on an alleged in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the occurrence.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Here, the veteran contends that he is suffering from PTSD as 
a result of several sexual assaults during service.  
Specifically, the veteran alleges he was sexually assaulted 
by a group of higher ranking servicemen at the Chanute Air 
Force Base in Rantoul, Illinois on approximately three to 
four occasions over a period of 21/2 years.  

There is no official documentation that the veteran was 
sexually assaulted in service and it is unlikely that such an 
allegation can be confirmed.  There is no official 
documentation in the veteran's service medical records that a 
sexual assault occurred.  Rather, service medical records 
predominantly reflect treatment for chronic tonsillitis.  
Performance reports dated in April 1965, June 1966, and 
October 1967 indicate that the veteran's duty performance was 
impressive and commendable with exceptional progress.  
Service records do reveal that the veteran scored in the 45th 
percentile on his Short Cognitive Performance Test (SKT) 
70250 in April 1966, scored in the 90th percentile on his SKT 
70530 in September 1967, and scored in the 1st percentile on 
his SKT 70550 in March 1968.  The veteran argues that the 
sharp decline in his scores between September 1967 and March 
1968 corroborates his report of the in-service assault.  The 
veteran indicates that he never reported the assaults due to 
fear of retaliation and instead began to drink alcohol and 
use drugs.  Furthermore, the veteran was treated for 
hemorrhoids several times following separation which he 
asserts were caused by the sexual assault.  

During a June 2004 VA outpatient visit, the veteran finally 
disclosed his allegation of in-service sexual assault.  He 
was diagnosed with PTSD and secondary depression by the VA in 
July 2004.  

The evidence presented above could be indicative of the 
deterioration in work performance and substance abuse one 
might expect would occur following a personal assault as 
contemplated by 38 C.F.R. § 3.304(f).   While the diagnoses 
of PTSD included in the record note the veteran's report of 
the in-service sexual assault, the diagnoses do not include a 
medical opinion as to whether the evidence indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f)(3).  As 
such, further examination, to include an opinion, is 
warranted.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
whether he has PTSD resulting from 
verified experiences during service.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing should be conducted.  

The examiner should review the file and 
provide an opinion as to whether there is 
evidence of behavior changes that would be 
consistent with the occurrence of the 
sexual assault in this case.  The examiner 
should specifically comment on the July 
2004 diagnosis of PTSD as well as the 
performance reports (dated April 1965, 
June 1966, and October 1967) and SKT test 
results (dated April 1966, September 1967, 
and March 1968) located in the folder 
containing the veteran's service personnel 
records.  If so, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not the veteran's PTSD 
is related to the in-service sexual 
assaults.  The term "as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  A complete rationale for any opinion 
offered should be included.  If the 
examiner is unable to provide the 
requested opinion, the report should so 
state.    

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

